Atkinson, J.
The evidence of the plaintiff herself showing affirmatively that, though she had never endorsed the government check payable to her order, she had ratified its unauthorized collection by accepting in settlement of her claim a part of the proceeds of the check and a promissory note, and that in so doing she acted with a full knowledge of all the material facts, the bank through which the collection of the check was negotiated was not liable to her, and the court was right in awarding a nonsuit. Judgment affirmed.
T. W. Latham and W. F. Candler, for plaintiff.
Marshall J. Clarke, for defendant..